


[Quantum Letterhead] March 29, 2016


Mr. Clifford Press
[Address]

Dear Clifford:

We are very pleased to offer you the opportunity to serve on the Board of
Directors of Quantum Corporation.

As a Member of the Board of Directors, and under the current Board compensation
program, your Board retainer will be $50,000 per annum, all of which will be
paid in cash. Your committee membership and committee retainer will be
determined following your appointment. The retainers are generally paid in
quarterly installments. Quantum will also reimburse you for any reasonable
travel or incidental expenses associated with performing your duties as a Board
member.

We will recommend to the Leadership and Compensation Committee that restricted
stock units (RSUs) with a total value of $125,000 be awarded to you, calculated
using a company stock value of the higher of $1 or the current stock price
(capping the RSU grant at 125,000 shares). The number of RSUs to be awarded will
be determined at the time of award based on the company’s closing stock price on
the date of the Leadership and Compensation Committee’s approval, which occurs
on the first business day of every month. Therefore, the number of RSUs to be
awarded to you will be determined using the closing stock price on April 1,
2016. These RSUs will vest over two (2) years with 50% of the RSUs vesting after
one (1) year and the remaining 50% vesting in quarterly installments over the
second year. Once the RSUs have been approved, you will receive documentation
from E*Trade, Quantum’s Stock Administrator, within two (2) months from your
start date. If you remain a Board member, you will receive an annual stock grant
thereafter. Details of the ongoing annual stock program will be forthcoming and
are subject to change. Lastly, we are pleased to offer you the opportunity to
participate in Quantum’s Deferred Compensation Program, details of which will be
provided to you supplementally.

To confirm your acceptance of our offer, please sign one copy of this letter,
complete the enclosed documents, and return them to me. Please note that we are
targeting your membership on the Board to be effective on April 1, 2016.

--------------------------------------------------------------------------------




Clifford Press
March 29, 2016
Page 2 of 2

Clifford, we are very enthusiastic about you joining our Board of Directors. If
you have any questions, please do not hesitate to contact me. Again, it is a
pleasure to welcome you to Quantum Corporation.


Sincerely,


/s/ Jon Gacek

Jon Gacek
President & CEO
Quantum Corporation
[phone number]

I understand and accept the terms of this agreement and agree to comply with all
Quantum and Board policies and procedures, including those described in
Quantum’s Business Conduct and Ethic’s Policy, Section 16 Policy, Insider
Trading Policy, and Corporate Governance Principles.


Signed:        /s/ Clifford Press            Date:  March 30, 2016       
     Clifford Press


Start Date:  April 1, 2016



Enclosures: Director Change in Control Agreement Director Indemnification
Agreement The High Road: Quantum’s Business Conduct & Ethics Policy Section 16
Policy Documentation Insider Trading Policy Corporate Governance Principles EFT
Form Form W-9     cc:      Compensation Legal


--------------------------------------------------------------------------------